As filed with the Securities and Exchange Commission on September 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2011 Date of reporting period:July 31, 2011 Item 1. Schedule of Investments. ActivePassive Large Cap Growth Fund Schedule of Investments July 31, 2011 (Unaudited) Fair Shares Value COMMON STOCKS - 46.98% Finance & Insurance - 3.12% ACE Ltd. (b) $ The Charles Schwab Corp. Visa Inc. Information - 5.74% American Tower Corp. (a) Baidu, Inc. - ADR (a)(b) GoogleInc. (a) Manufacturing - 20.39% Allergan, Inc. AppleInc. (a) ARM Holdings PLC - ADR (b) FMC Technologies, Inc. (a) Intuitive Surgical, Inc. (a) Life Technologies Corp. (a) Mead Johnson Nutrition Co. Praxair, Inc. Precision Castparts Corp. QUALCOMMInc. Rockwell Automation, Inc. Teva Pharmaceutical Industries Ltd. - ADR (b) Varian Medical Systems, Inc. (a) Mining - 5.47% Occidental Petroleum Corp. Oceaneering International, Inc. Schlumberger Limited (b) Silver Wheaton Corp. (b) Professional, Scientific & Technical Services - 6.49% Cerner Corp. (a) Cognizant Technology Solutions Corp. (a) priceline.com, Inc. (a) Salesforce.com, Inc. (a) Retail Trade - 2.52% Amazon.com,Inc. (a) Costco Wholesale Corp. Transportation & Warehousing - 3.25% C.H. Robinson Worldwide, Inc. Expeditors International of Washington,Inc. TOTAL COMMON STOCKS (Cost $12,838,667) Fair Shares Value EXCHANGE-TRADED FUNDS - 51.88% Vanguard Growth ETF $ TOTAL EXCHANGE-TRADED FUNDS (Cost $12,783,532) SHORT-TERM INVESTMENTS - 1.65% Investment Companies - 1.65% Fidelity Institutional Money Market Portfolio - Institutional Class, 0.12% (c) Fidelity Institutional Money Market Portfolio - Select Class, 0.07% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $511,234) Total Investments (Cost $26,133,433) - 100.51% Liabilities in Excess of Other Assets- (0.51%) ) TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of July 31, 2011. The cost basis of investments for federal income tax purposes at July 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Summary of Fair Value Measurements at July 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. The Fund’s investments are valued at market value or, in the absence of a market value, at fair value as determined in good faith by the Advisor and the Trust’s Valuation Committee pursuant to procedures approved by or under the direction of the Board.Pursuant to those procedures, the Board considers, among other things; the last sale price on the securities exchange, if any, on which a security is primarily traded; the mean between the bid and asked prices; price quotations form an approved pricing service, and other factors as necessary to determine a fair value under certain circumstances.The Fund’s securities which are traded on securities exchanges are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price.Securities that are traded on more than one exchange are valued on the exchange determined by the Advisor to be the primary market.Securities primarily traded in the National Association of Securities Dealers Automated Quotation (“NASDAQ”) Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent trade price.Short-term debt obligations with remaining maturities in excess of 60 days are valued at current market prices, as discussed above.Short-term securities with 60 days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to a Fund if acquired within 60 days of maturity or, if already held by the Fund on the 60th day, based on the value determined on the 61st day.All other assets of the Funds are valued in such manner as the Board in good faith deems appropriate to reflect their fair value. A variety of factors may be considered in determining the fair value of securities, which may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor's credit characteristics considered relevant. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of July 31, 2011 (Unaudited): Level 1 Level 2 Level 3 Total Common Stocks Finance & Insurance — — Information — — Manufacturing — — Mining — — Professional, Scientific & Technical Services — — Retail Trade — — Transportation & Warehousing — — Total Common Stocks — — Exchange-Traded Funds — — Short-Term Investments — — Total Investments $ — — $ Transfers between are recognized at the end of the reporting period.There were no transfers of securities between levels during the reporting period. During the nine months ended July 31, 2011, the Fund recognized no significant transfers to/from level 1 or level 2. There were no level 3 securities held in the Fund during the nine months ended July 31, 2011. ActivePassive Large Cap Value Fund Schedule of Investments July 31, 2011 (Unaudited) Fair Shares Value COMMON STOCKS - 29.23% Finance & Insurance - 5.07% The Allstate Corp. $ American Express Co. Bank of New York Mellon Corp. HumanaInc. (a) JPMorgan Chase &Co. Legg Mason, Inc. Wells Fargo & Co. Health Care & Social Assistance - 0.86% Laboratory Corp. of America Holdings (a) Quest Diagnostics, Inc. Information - 2.88% AT&T,Inc. MicrosoftCorp. Oracle Corp. Time Warner Cable, Inc. Management of Companies & Enterprised - 0.59% The Goldman Sachs Group, Inc. Manufacturing - 11.55% Baxter International,Inc. ChevronCorp. ConocoPhillips DoverCorp. Emerson Electric Co. Fortune Brands,Inc. General ElectricCo. Honeywell International,Inc. IntelCorp. Marathon Petroleum Corp. (a) Philip Morris InternationalInc. The Procter & GambleCo. SanDisk Corp. (a) United TechnologiesCorp. Watson Pharmaceuticals,Inc. (a) Mining - 3.24% ApacheCorp. Freeport-McMoRan Copper & Gold,Inc. Hess Corp. Transocean Ltd. (b) Fair Shares Value Professional, Scientific & Technical Services - 0.42% Covance, Inc. (a) $ Retail Trade - 2.42% Best Buy Co.,Inc. eBay Inc. (a) Kohl's Corp. Wal-Mart Stores, Inc. Utilities - 1.36% NextEra Energy, Inc. Public Service Enterprise Group,Inc. Wholesale Trade - 0.84% AmerisourceBergenCorp. TOTAL COMMON STOCKS (Cost $5,668,386) CLOSED-END FUNDS - 0.17% John Hancock Bank and Thrift Opportunity Fund TOTAL CLOSED-END FUNDS (Cost $36,473) EXCHANGE-TRADED FUNDS - 70.28% Vanguard Value ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $15,608,126) SHORT-TERM INVESTMENTS - 0.96% Investment Companies - 0.96% Fidelity Institutional Money Market Portfolio - Select Class, 0.07% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $232,501) Total Investments (Cost $21,545,486) - 100.64% Liabilities in Excess of Other Assets- (0.64%) ) TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of July 31, 2011. The cost basis of investments for federal income tax purposes at July 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Summary of Fair Value Measurements at July 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. The Fund’s investments are valued at market value or, in the absence of a market value, at fair value as determined in good faith by the Advisor and the Trust’s Valuation Committee pursuant to procedures approved by or under the direction of the Board.Pursuant to those procedures, the Board considers, among other things; the last sale price on the securities exchange, if any, on which a security is primarily traded; the mean between the bid and asked prices; price quotations form an approved pricing service, and other factors as necessary to determine a fair value under certain circumstances.The Fund’s securities which are traded on securities exchanges are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price.Securities that are traded on more than one exchange are valued on the exchange determined by the Advisor to be the primary market.Securities primarily traded in the National Association of Securities Dealers Automated Quotation (“NASDAQ”) Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent trade price.Short-term debt obligations with remaining maturities in excess of 60 days are valued at current market prices, as discussed above.Short-term securities with 60 days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to a Fund if acquired within 60 days of maturity or, if already held by the Fund on the 60th day, based on the value determined on the 61st day.All other assets of the Funds are valued in such manner as the Board in good faith deems appropriate to reflect their fair value. A variety of factors may be considered in determining the fair value of securities, which may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor's credit characteristics considered relevant. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of July 31, 2011 (Unaudited): Level 1 Level 2 Level 3 Total Common Stocks Finance & Insurance — — Health Care & Social Assistance — — Information — — Management of Companies & Enterprised — — Manufacturing — — Mining — — Professional, Scientific & Technical Services — — Retail Trade — — Utilities — — Wholesale Trade — — Total Common Stocks — — Closed-End Funds — — Exchange-Traded Funds — — Short-Term Investments — — Total Investments $ — — $ Transfers between are recognized at the end of the reporting period.There were no transfers of securities between levels during the reporting period. During the nine months ended July 31, 2011, the Fund recognized no significant transfers to/from level 1 or level 2. There were no level 3 securities held in the Fund during the nine months ended July 31, 2011. ActivePassive Small/Mid Cap Fund Schedule of Investments July 31, 2011 (Unaudited) Fair Shares Value COMMON STOCKS - 52.30% Accommodation & Food Services - 1.72% BJ's Restaurants Inc. (a) $ Buffalo Wild Wings Inc. (a) Dunkin' Brands Group Inc. (a) Orient-Express Hotels Ltd. (a)(b) Administrative Support, Waste Management & Remediation Services - 1.63% The Geo Group Inc. (a) Waste Connections, Inc. Arts, Entertainment & Recreation - 1.18% Bally TechnologiesInc. (a) Pinnacle Entertainment, Inc. (a) Finance & Insurance - 4.01% Cash America International, Inc. Catalyst Health Solutions, Inc. (a) Centene Corp. (a) Duff & Phelps Corp. EZCORP, Inc. (a) optionsXpress Holdings Inc. Stifel Financial Corp. (a) UMB Financial Corp. Health Care & Social Assistance - 0.27% Air Methods Corp. (a) Information - 5.54% ANSYS, Inc. (a) Compuware Corp. (a) Fortinet Inc. (a) Informatica Corp. (a) Medidata Solutions, Inc. (a) Pandora Media Inc. (a) Progress Software Corp. (a) QLIK Technologies Inc. (a) Riverbed Technology, Inc. (a) SuccessFactors, Inc. (a) TIBCO Software Inc. (a) Fair Shares Value Manufacturing - 23.18% 3D Systems Corp. (a) $ ArthroCare Corp. (a) BioMarin Pharmaceutical Inc. (a) Bruker Corp. (a) Cepheid, Inc. (a) Coherent, Inc. (a) Cymer, Inc. (a) Delcath Systems Inc. (a) DTS, Inc. (a) Gentex Corp. GrafTech International Ltd. (a) Huntsman Corp. Intrepid Potash, Inc. (a) Lufkin Industries, Inc. Meritor, Inc. (a) Netlogic Microsystems Inc. (a) Northwest Pipe Co. (a) OYO Geospace Corp. (a) Quaker Chemical Corp. Regal-Beloit Corp. Regeneron Pharmaceuticals, Inc.(a) RTI International Metals, Inc. (a) Salix Pharmaceuticals, Ltd. (a) Seattle Genetics, Inc. (a) Shuffle Master, Inc. (a) Sirona Dental Systems, Inc. (a) Skullcandy Inc. (a) Steven Madden, Ltd. (a) Teradyne, Inc. (a) Texas Industries, Inc. Thoratec Corp. (a) Titanium Metals Corp. Triumph Group, Inc. Universal Display Corp. (a) Universal Electronics Inc. (a) Veeco Instruments Inc. (a) WABCO Holdings Inc. (a) Mining - 1.15% Cloud Peak Energy, Inc. (a) Oasis Petroleum Inc. (a) Professional, Scientific & Technical Services - 5.55% Allscripts Healthcare Solutions, Inc. (a) ICON PLC - ADR (a)(b) MedAssets, Inc. (a) Monster Worldwide, Inc. (a) NICE Systems Ltd. - ADR (a)(b) PAREXEL Inernational Corp. (a) Quality Systems, Inc. Radiant Systems, Inc. (a) Sapient Corp. (a) Fair Shares Value Real Estate, Rental & Leasing - 0.71% Acacia Research (a) $ Retail Trade - 5.14% Chico's FAS, Inc. The Fresh Market, Inc. (a) Genesco Inc. (a) Sotheby's Vitamin Shoppe, Inc. (a) Transportation & Warehousing - 1.66% Atlas Air Worldwide Holdings, Inc. (a) JetBlue Airways Corp. (a) Landstar System, Inc. Wholesale Trade - 0.56% Herbalife Ltd. (b) TOTAL COMMON STOCKS (Cost $9,517,971) EXCHANGE-TRADED FUNDS - 47.35% iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $7,656,590) TRUSTS - 0.42% Redwood Trust, Inc. TOTAL TRUSTS (Cost $99,194) SHORT-TERM INVESTMENTS - 0.30% Investment Companies - 0.30% Fidelity Institutional Money Market Portfolio - Select Class, 0.07% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $71,322) Total Investments (Cost $17,345,077) - 100.37% Liabilities in Excess of Other Assets- (0.37%) ) TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of July 31, 2011. The cost basis of investments for federal income tax purposes at July 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Summary of Fair Value Measurements at July 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. The Fund’s investments are valued at market value or, in the absence of a market value, at fair value as determined in good faith by the Advisor and the Trust’s Valuation Committee pursuant to procedures approved by or under the direction of the Board.Pursuant to those procedures, the Board considers, among other things; the last sale price on the securities exchange, if any, on which a security is primarily traded; the mean between the bid and asked prices; price quotations form an approved pricing service, and other factors as necessary to determine a fair value under certain circumstances.The Fund’s securities which are traded on securities exchanges are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price.Securities that are traded on more than one exchange are valued on the exchange determined by the Advisor to be the primary market.Securities primarily traded in the National Association of Securities Dealers Automated Quotation (“NASDAQ”) Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent trade price.Short-term debt obligations with remaining maturities in excess of 60 days are valued at current market prices, as discussed above.Short-term securities with 60 days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to a Fund if acquired within 60 days of maturity or, if already held by the Fund on the 60th day, based on the value determined on the 61st day.All other assets of the Funds are valued in such manner as the Board in good faith deems appropriate to reflect their fair value. A variety of factors may be considered in determining the fair value of securities, which may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor's credit characteristics considered relevant. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of July 31, 2011 (Unaudited): Level 1 Level 2 Level 3 Total Common Stocks Accommodation & Food Services — — Administrative Support, Waste Management & — — Remediation Services Arts, Entertainment & Recreation — — Finance & Insurance — — Health Care & Social Assistance — — Information — — Manufacturing — — Mining — — Professional, Scientific & Technical Services — — Real Estate, Rental & Leasing — — Retail Trade — — Transportation & Warehousing — — Wholesale Trade — — Total Common Stocks — — Exchange-Traded Funds — — Trusts — — Short-Term Investments — — Total Investments $ — — $ Transfers between are recognized at the end of the reporting period.There were no transfers of securities between levels during the reporting period. During the nine months ended July 31, 2011, the Fund recognized no significant transfers to/from level 1 or level 2. There were no level 3 securities held in the Fund during the nine months ended July 31, 2011. ActivePassive International Equity Fund Schedule of Investments July 31, 2011 (Unaudited) Fair Shares Value COMMON STOCKS - 43.05% Australia - 3.18% BHP Billiton Ltd. (b) $ Brambles Ltd. (b) Cochlear Ltd. (b) CSL Ltd. (b) QBE Insurance Group Ltd. (b) WorleyParsons Ltd. (b) Belgium - 0.76% Anheuser-Busch InBev NV (b) Bermuda - 0.35% Li & Fung Ltd. (b) VimpelCom Ltd. - ADR (b) Brazil - 0.37% Petroleo Brasileiro SA - ADR (b) Canada - 2.72% Agrium Inc. (b) Canadian National Railway Co. (b) Canadian Natural Resources Ltd. (b) Cenovus Energy Inc. (b) EnCanaCorp. (b) Fairfax Financial Holding Ltd. (b) Suncor Energy,Inc. (b) China - 0.74% Industrial& Commercial Bank of China Ltd. (b) Denmark - 0.79% Novo Nordisk A/S (b) France - 2.72% Cap Gemini (b) Cie Generale des Etablissements Michelin (b) Danone SA (b) Eutelsat Communications (b) Lafarge SA (b) Publicis Groupe (b) Schneider Electric SA (b) Total SA (b) Fair Shares Value Germany - 2.78% Adidas AG (b) $ Bayer AG (b) Bayerische Motoren Werke AG (b) Fresenius Medical Care AG & Co. (b) SAP AG (b) Hong Kong - 0.55% Hutchison Whampoa Ltd. (b) India - 0.45% Infosys Technologies Ltd. - ADR (b) Israel - 0.77% Teva Pharmaceutical Industries Ltd. - ADR (b) Japan - 4.85% CANON, Inc. (b) DENSO Corp. (b) FANUC Ltd. (b) KeyenceCorp. (b) Komatsu Ltd. (b) NIDEC Corp. (b) Toyota MotorCorp. (b) YAMADA DENKI Co., Ltd. (b) Jersey - 1.39% Informa PLC (b) Shire PLC (b) WPP PLC (b) Mexico - 1.45% America Movil SAB de C.V. - ADR (b) Fomento Economico Mexicano, S.A.B. de C.V. - ADR (b) Grupo Televisa SA - ADR (b) Netherlands - 1.05% Koninklijke Ahold NV (b) Koninklijke KPN NV (b) Unilever NV (b) Russia - 0.58% Gazprom - ADR (a)(b) Gazprom - (a)(b) 72 Singapore - 1.38% Keppel Corp., Ltd. (b) United Overseas Bank Ltd. (b) Fair Shares Value South Korea - 1.25% Hyundai Mobis (b) $ NHN Corp. (a)(b) Sweden - 1.85% Kinnevik Investment AB (b) Swedbank AB (b) Telefonaktiebolaget LM Ericsson (b) Volvo AB (b) Switzerland - 3.91% ABB Ltd. (b) Julius Baer Group Ltd. (b) Nestle SA (b) Novartis AG (b) Roche Holding AG (b) Syngenta AG (b) Taiwan - 0.90% Hon Hai Precision Industry Co., Ltd. (b) Taiwan Semiconductor Manufacturing Co., Ltd. - ADR (b) Turkey - 0.31% Akbank TAS (b) United Kingdom - 7.95% BG Group PLC (b) British American Tobacco PLC (b) Centrica PLC (b) Compass Group PLC (b) Imperial Tobacco Group PLC (b) International Power PLC (b) Kingfisher PLC (b) Next PLC (b) Reed Elsevier PLC (b) Royal Dutch Shell PLC (b) Smith & Nephew PLC (b) Tesco PLC (b) Vodafone Group PLC (b) TOTAL COMMON STOCKS (Cost $7,902,425) OPEN-END FUNDS - 51.98% Fidelity Spartan International Index Fund TOTAL OPEN-END FUNDS (Cost $8,972,815) PREFERRED STOCKS - 1.09% Brazil - 0.75% Banco Bradesco SA - ADR (b) Fair Shares Value Germany - 0.34% Volkswagen AG (b) $ TOTAL PREFERRED STOCKS (Cost $234,257) SHORT-TERM INVESTMENTS - 4.23% Investment Companies - 4.23% Fidelity Institutional Money Market Portfolio - Select Class, 0.07% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $992,974) Total Investments (Cost $18,102,471) - 100.35% Liabilities in Excess of Other Assets- (0.35%) ) TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of July 31, 2011. ActivePassive International Equity Fund Portfolio Diversification July 31, 2011 (Unaudited) Fair Common Stocks Value Percentage Consumer Discretionary $ % Consumer Staples Energy Financials Health Care Industrials Information Technology Materials Telecommunication Services Utilities Total Common Stocks Total Open-End Funds Total Preferred Stocks Total Short-Term Investments Total Investments Liabilities in Excess of Other Assets ) ) Total Net Assets $ % The cost basis of investments for federal income tax purposes at July 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Summary of Fair Value Measurements at July 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. The Fund’s investments are valued at market value or, in the absence of a market value, at fair value as determined in good faith by the Advisor and the Trust’s Valuation Committee pursuant to procedures approved by or under the direction of the Board.Pursuant to those procedures, the Board considers, among other things; the last sale price on the securities exchange, if any, on which a security is primarily traded; the mean between the bid and asked prices; price quotations form an approved pricing service, and other factors as necessary to determine a fair value under certain circumstances.The Fund’s securities which are traded on securities exchanges are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price.Securities that are traded on more than one exchange are valued on the exchange determined by the Advisor to be the primary market.Securities primarily traded in the National Association of Securities Dealers Automated Quotation (“NASDAQ”) Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent trade price.Short-term debt obligations with remaining maturities in excess of 60 days are valued at current market prices, as discussed above.Short-term securities with 60 days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to a Fund if acquired within 60 days of maturity or, if already held by the Fund on the 60th day, based on the value determined on the 61st day.All other assets of the Funds are valued in such manner as the Board in good faith deems appropriate to reflect their fair value. A variety of factors may be considered in determining the fair value of securities, which may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor's credit characteristics considered relevant. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of July 31, 2011 (Unaudited): Level 1 Level 2 Level 3 Total Common Stocks Australia $ $
